NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOSEPH R. VENTRIS,                               No. 11-35844

               Plaintiff - Appellant,            D.C. No. 1:10-cv-06127-CL

  v.
                                                 MEMORANDUM *
AARON D. FELTON, Chairperson,
Oregon Board of Parole and Post-Prison
Supervision; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Oregon state prisoner Joesph R. Ventris appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated ex post facto and due process principles by retroactively applying a prior

version of the Oregon Revised Statutes to his case. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim.

Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). We may

affirm on any ground supported by the record. Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Ventris’s ex post facto claim was proper because a judgment in

Ventris’s favor on this claim would necessarily imply the invalidity of Ventris’s

sentence and the duration of his resulting confinement. See Heck v. Humphrey,

512 U.S. 477, 486-87 (1994).

      Dismissal of Ventris’s due process claim was proper because Ventris did not

demonstrate a protected liberty interest in the Oregon Department of Corrections

calculation of his projected release date. See Jago v. Van Curen, 454 U.S. 14, 16-

17, 20 (1981) (protected liberty interest in release must come from statutes or

regulations; an expectation resulting from notification that parole release had been

ordered is insufficient).

      The district court did not abuse its discretion in denying Ventris leave to

amend because amendment would have been futile. See Nunes v. Ashcroft, 375




                                          2                                       11-35844
F.3d 805, 808-09 (9th Cir. 2004) (“[f]utility alone can justify the denial of a motion

for leave to amend”).

      AFFIRMED.




                                          3                                    11-35844